Case 7:15-cv-05238-NSR-LMS Document 64 Filed 03/06/20 Page 1 of 2

LAW OFFICES OF

TACOPINA & SEIGEL
A PROFESSIONAL CORPORATION

275 MADISON AVENUE
35TH FLOOR

 

 

 

a JOSEPH TACOPINA® OF COUNSEL:
‘ 7 , >
3 CHAD D SEIGEL? NEW YORK. NEW YORK 10016 GEORGE VOMVOLAKIS
oe MATTHEW G. DEQREO* STUDI LEGALI TONUCCIP*t*
TELEPHONE (212) 227-8877
DINA NE SHEIWAT®*
FACSIMILE {212} 619 -[028 NEW JERSEY OFFICE;
4 ALSO ADMITTED IN NEW JERSEY WWW,TACOPINALAW.COM 6O PARK PLACE

* ALSO ADMITTEO IN CONNECTICUT
. ALSO ADMITTED IN FLORIDA SUITE 703-704

ALSO ADMITTED IN TENNESSEE NEWARK, NEW JERSEY 07102
* ALSO ADMITTED IN WASHINGTON, 0G
#¢6¢ ONLY ADMITTED IN ITALY

March 6, 2020

 

VIA ECF

Hon. Nelson S, Roman
United States District Judge
United States Courthouse
300 Quarropas Street

White Plains, NY 10601

Re: LB vy. Hines, 7:15-ev-05238-NSR-LMS (S.D.N.Y.)
Dear Judge Roman,

Iam counsel for Plaintiffs in the above-referenced action. Pursuant to the Court’s January
31, 2020 Order, | write to respectfully request that Your Honor (a) grant Plaintiffs leave to file the
fully executed Settlement Agreement resolving this Action under seal; (b) So Order such Settlement
Agreement upon it being filed under seal; and (c) grant Plaintiffs leave to file the “So Ordered”
Settlement Agreement under seal,

 

Plaintiffs are making this request to protect the (a) identify of Plaintiff PB, who was a minor
when he was sexually assaulted by Defendant Paul S. Hines (PB is now an adul), and (b)
confidential terms of the Settlement Agreement. The Defendants have consented to such request.

 

Courts in this Circuit have sealed filings under such circumstances. See Puller v. Graham,
No. 9:09-CV-1025 TJM, 2013 WL 936553, al *1,n. 1 (N.D.N.Y, Mar. 8, 2013) (“Most of the stale
court records were filed by respondent on February 8, 2010. They were filed under seal pursuant to
section 50—b of the New York Civil Rights Law.”); Stewart v. Hunt, No, 9:09-CV-712 MAD/TWD,
2012 WL 4107825, at *1, n. 2-3 (N.D.N.Y. Sept. 19, 2012) (“To protect the privacy of the victim,
and because the victim here was a minor, the Court will refer to the victim and to her family
members by their first initials. See N.Y. Civ. Ris. Law § 50—b, *** The trial (transcript and other
state-court records have been filed under seal to protect the privacy of the victim and her family

_.., members.”); Williams vy. Lempke, No. 11 CIV, 2504 PGG JLC, 2012 WL 2086955, at *2-5
oad : ‘

 

 
   

 

 
Case 7:15-cv-05238-NSR-LMS Document 64 Filed 03/06/20 Page 2 of 2

TACOPINA & SEIGEL, P.C.

Hon. Nelson S. Roman
March 6, 2020
Page 2

(S.D.N.Y, June 1, 2012) (“In light of New York Civil Rights Law § 50-b, and consistent with Judge
Gardephes sealing order dated June 17, 2011, I will not refer to the victim by her name in this Report
and Recommendation. Pursuant to Judge Gardephe’s June 17, 2011 Order, Respondent has filed all
of its papers under seal in order to protect the identity of the victim in this case.”); Felder y. Goord,
564 F. Supp. 2d 201, 209 (S.D.N.Y. 2008) (“By order dated July 26, 2007, the Court granted
respondent’s request to file its declaration in opposition to Felder’s petition and the trial transcript
under seal pursuant to New York Civil Rights Law § 50—b. The initials EA are used to protect the
identity of the victim.”); see also Alicia B. Through Cynthia B. v. Malloy, No. 3:16-CV-00065
(SRU), 2016 WL 9782480, at *2 (D. Conn. Dec. 20, 2016)(“I grant the plaintiffs’ motion to file
under seal the settlement agreements with the Hartford Defendants.”); Dollar Phone Access, Ine, v.
AT &T Inc., No. 14-CV-3240 SLT LB, 2015 WL 430286, at *3 n. 2 (E.D.N.Y. Feb. 2, 2015)(“Upon
motion by the defendants, the Court granted the defendants leave to file the Settlement Agreement
under seal.”); Nat'l Union Fire Ins. Co, of Pittsburgh, Pa. v. Titeflex Corp., No.
07CIV2609LAKEM, 2008 WL 11396745, at *2(S.D.N.Y. Mar, 12,2008)(“A copy of the settlement
agreement has been filed with the Court under seal.”).

Based upon the foregoing, Plaintiffs respectfully request that the Court grant this request by
So Ordering this letter.

Respectfully submitted,

an

Matthew G. DeOreo

ce! Andrew Proto via ECF

Plaintiff granted leave to file the settlement agreement under seal. However,
the parties are advised that if they wish the Court to retain jurisdiction in this
matter for purposes of enforcing any settlement agreement, they must submit
the settlement agreement by email to the Court with a request that the
agreement be “so ordered” by the Court. The Court will thereafter file the
Settlement Agreement under seal with copies emailed to counsel of record.
Clerk of the Court requested to terminate the motion (doc. 64).

Dated: March 19, 2020 SO ORDERED ——-A

Kelson S. Roman, U.S.D,J.

 
